


110 HR 4990 IH: Vaccines for Children Access Act of

U.S. House of Representatives
2008-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4990
		IN THE HOUSE OF REPRESENTATIVES
		
			January 16, 2008
			Mr. Waxman (for
			 himself and Ms. Roybal-Allard)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to include
		  all public clinics for the distribution of pediatric vaccines under the
		  Medicaid Program.
	
	
		1.Short titleThis Act may be cited as the
			 Vaccines for Children Access Act of
			 2008.
		2.Inclusion of all
			 public clinics for distribution of pediatric vaccines under
			 MedicaidSection
			 1928(b)(2)(A)(iii)(I) of the Social Security Act (42 U.S.C.
			 1396s(b)(2)(A)(iii)(I)) is amended—
			(1)by striking
			 or a rural health clinic and inserting , a rural health
			 clinic; and
			(2)by inserting
			 or a public health clinic, after
			 1905(l)(1)),.
			
